_____________

           No. 95-4234MN
           _____________

Sandra Y. Musso,                      *
                                      *
                   Appellee,          *
                                      *
     v.                               *
                                      *
University of Minnesota;              *
Regents of the University of          *
Minnesota,       *
                                      *
                   Appellants.        *

           _____________                   Appeals from the United States
                                           District Court for the District
           No. 96-1035MN                   of Minnesota.
           _____________

Sandra Y. Musso,                      *
                                      *
                   Appellant,         *
                                      *
     v.                               *
                                      *
University of Minnesota;              *
Regents of the University of          *
Minnesota,       *
                                       *
                   Appellees.          *
                                 _____________

                       Submitted:   November 20, 1996

                          Filed: January 27, 1997
                                _____________

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
                              _____________


FAGG, Circuit Judge.


     In 1980, the University of Minnesota entered into a consent decree
(the Rajender decree) governing sex discrimination claims brought by female
academic employees.    Sandra Y. Musso filed suit
under the decree, contending the University first demoted her and then
refused to renew her contract as Director of Sports Facilities because of
Musso's sex.    Later, the district court permitted Musso to add a claim of
retaliatory firing that arose after the Rajender decree had expired.                 The
University appeals the district court's finding of unlawful retaliation,
and Musso cross-appeals the district court's adverse rulings on her other
claims.    We affirm in part and reverse in part.


        Before Musso arrived on the scene in 1986, the coordinator of the
University's athletic facilities was little more than a maintenance person.
The coordinator answered to the ones who really ran the facilities, the
Directors of Men's Intercollegiate Athletics, Women's Intercollegiate
Athletics, Recreational Sports, and Physical Education.             Wanting one person
in charge instead of four, Dr. Frank Wilderson, at that time Vice President
for   Student   Affairs,    signed   Musso    to   a    five-year   contract    as   the
University's        first       Director           of      Sports       Facilities.
        Unsurprisingly, the other directors resented this invasion of their
turf.     After Dr. Wilderson stepped down at the end of 1988, the other
directors presented his interim replacement, Nicholas Barbatsis, with a
proposal to restore their control over their former domain.                 Barbatsis
passed the proposal on to then President Nils Hasselmo, who approved it.
By November 1989, many of Musso's duties had disappeared.                      Once the
supervisor of roughly twenty-five full-time employees, Musso found her
staff reduced to three.     Believing herself a victim of sex discrimination,
Musso filed a Rajender claim on December 1, 1989.


        Although Musso's contract was to expire August 31, 1991, Musso was
entitled to a performance review in 1990 to assess whether her contract
should be renewed.     The review committee, composed of two women and one
man, sought comment from over fifty of Musso's colleagues, as well as from
Musso herself.     Because the majority of comment was unfavorable, the
committee recommended against renewing




                                        -2-
Musso's contract.     Barbatsis agreed, and notified Musso in April 1990.
Musso filed a second Rajender claim on June 7, 1990, contending her
nonreappointment was because of her sex.


     About    the   time   Musso   learned     her   days   at   the   University   were
numbered, the University started a routine audit of the Sports Facilities
Department.   The auditors, who were at first unaware of Musso's lawsuit,
uncovered information that Musso was working twenty-hour weeks and taking
unauthorized vacation days.        Barbatsis involved Musso and her attorney in
his lengthy review of the auditors' findings.          When Musso's account of her
time proved unverifiable, Barbatsis gave Musso notice of termination on
February 6, 1991.      Although the Rajender decree had expired January 1,
1991, the district court granted Musso's motion to amend her complaint to
include a claim of retaliatory firing.


     The district court found that neither the restructuring of the Sports
Facilities Department nor the nonrenewal of Musso's contract was the result
of sex-based discrimination.         Having carefully reviewed the record, we
agree with the district court that no one in Musso's position, female or
male, would have withstood the other four directors' power play.               We also
agree with the district court that the review committee's recommendation,
and not sex-based animus, prompted Barbatsis to decide against Musso's
reappointment.


     Although Musso's retaliation claim arose after the Rajender decree
expired, the district court found Musso was prematurely terminated in
retaliation for asserting claims under the decree.               Thus, we must decide
whether the district court should have considered this claim at all.                Like
any consent decree, the Rajender decree should be construed as a contract.
See Mahers v. Hedgepeth, 32 F.3d 1273, 1274-75 (8th Cir. 1994).                Because
a consent decree "reflects a compromise between hostile litigants," id. at
1275, its scope "`must be discerned within its four corners, and not by
reference to what might satisfy the purposes of one of




                                         -3-
the parties to it,'" id. (quoting United States v. Armour & Co., 402 U.S.
673, 682 (1971)).    Here, the decree unambiguously states:    "[I]n no event
shall this Decree extend beyond January 1, 1991."        In Musso's view, the
decree's expiration date is the contractual equivalent of a statute of
limitations.   Thus, she contends her retaliation claim relates back to her
earlier filed claims.    See Fed. R. Civ. P. 15(c).   We disagree.   The decree
created a special mechanism for dealing with sex discrimination claims
involving the University, January 1, 1991 was the bargained-for date on
which that mechanism lapsed, and the district court had no authority under
the decree to consider the merits of Musso's late-filed claim.       See Aburime
v. Northwest Airlines, Inc., 8 F.3d 626, 629 (8th Cir. 1993) (per curiam).


       We affirm the district court's judgment on Musso's claims of
discriminatory demotion and contract nonrenewal.      We reverse the district
court's judgment on Musso's retaliation claim and remand with instructions
to dismiss the claim.


     A true copy.


           Attest:


                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -4-